Title: From Thomas Jefferson to John Jay, 6 August 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Aug. 6. 1787.

The last letter I had the honour of addressing you was dated June 21. I have now that of inclosing you a letter from the Swedish Ambassador praying that enquiry may be made for a vessel of his nation pyratically carried off, and measures taken relative to the vessel, cargo and crew.Also a letter from William Russell and others citizens of America, concerned in trade to the Island of Guadeloupe, addressed to the Marechal de Castries, and complaining of the shutting to them the port of Point a Pitre, and receiving them only at Basse-terre. This was inclosed to me by the  subscribers to be delivered to the Marechal de Castries. But the present is not the moment to move in that business: and moreover I suppose that wherever parties are within the reach of Congress, they should apply to them, and my instructions come through that channel. Matters arising within the kingdom of France, to which my commission is limited, and not admitting time to take the orders of Congress, I suppose I may move in originally.I also inclose you the copy of a letter from Mr. Barclay, closing his proceedings in our affairs with Marocco. Before this reaches you, he will have had the honour of presenting himself to you in person. After his departure, the parliament of Bourdeaux decided that he was liable to arrest. This was done on a letter from the Minister informing them that Mr. Barclay was invested with no character which privileged him from arrest. His constant character of Consul was no protection, and they did not explain whether his character to Marocco was not originally diplomatic, or was expired. Mr. Barclay’s proceedings under this commission being now closed, it would be incumbent on me to declare, with respect to them, as well as his Consular transactions, my opinion of the judgment, zeal and disinterestedness with which he has conducted himself, were it not that Congress has been so possessed of those transactions from time to time as to judge for themselves.—I cannot but be uneasy, lest my delay of entering on the subject of the Consular convention may be disapproved. My hope was, and is, that more practicable terms might be obtained: in this hope, I do nothing till further orders, observing by an extract from the Journals you were pleased to send me, that Congress have referred the matter to your consideration, and conscious that we are not suffering in the mean time, as we have not a single Consul in France, since the departure of Mr. Barclay.—I mentioned to you, in my last, the revival of the hopes of the Chevalr. de la Luzerne. I thought it my duty to remind the Count de Montmorin, the other day, of the long absence of their minister from Congress. He told me the Chevalier de la Luzerne would not be sent back, but that we might rely that in the month of October a person would be sent, with whom we should be content. He did not name the person, tho’ there is no doubt that it is the Count de Moustier. It is an appointment which, according to the opinion I have formed of him, bids as fair to give content as any one which could be made.
I also mentioned in my last letter, that I had proposed the reducing the substance of M. de Calonne’s letter into the form of an  Arret, with some alterations, which on consultation with the merchants at the different ports I visited, I had found to be necessary. I received soon after a letter from the Comptroller general informing me that the letter of Monsr. de Calonnes was in a course of execution. Of this I inclose you a copy. I was in that moment inclosing to him my general observations on that letter, a copy of which are also inclosed. In these I stated all the alterations I wished to have made. It became expedient soon after to bring on the article of tobacco, first to know whether the farmers had executed the order of Berny, and also to prepare some arrangements to succeed the expiration of this order. So that I am now pursuing the whole subject of our commerce. 1. To have necessary amendments made in M. de Calonne’s letter. 2. To put it into a more stable form. 3. To have full execution of the order of Berny. 4. To provide arrangements for the article of tobacco after that order shall be expired. By the copy of my letter on the two last points you will perceive that I again press the abolition of the farm of this article. The conferences on that subject give no hope of affecting that. Some poor palliative is probably all we shall obtain. The Marquis de la Fayette goes hand in hand with me in all these transactions, and is an invaluable auxiliary to me. I hope it will not be imputed either to partiality or affectation, my naming this gentleman so often in my despatches. Were I not to do it, it would be a suppression of truth, and a taking to myself the whole merit where he has the greatest share.
 The Emperor on his return to Vienna, disavowed the concessions of his governors-general to his subjects of Brabant. He at the same time proposed their sending deputies to him to consult on their affairs. They refused in the first moment; but afterwards nominated deputies; without giving them any power however to concede any thing. In the mean time they are arming and training themselves. Probably the Emperor will avail himself of the aid of these deputies to tread back his steps. He will be the more prompt to do this that he may be in readiness to act freely, if he finds occasion, in the new scenes preparing in Holland. What these will be cannot be foreseen. You well know that the original party-divisions of that country were into Stadhoulderians, Aristocrats, and Democrats. There was a subdivision of the Aristocrats, into Violent and Moderate, which was important. The Violent Aristocrats would have wished to preserve all the powers of government in the hands of the Regents, and that these should remain self-elective  but chusing to receive a modification of these powers from the Stadhoulder rather than from the people, they threw themselves into his scale. The Moderate Aristocrats would have consented to a temperate mixture of Democracy, and particularly that the Regents should be elected by the people. They were the declared enemies of the Stadhoulder, and acted in concert with the Democrats, forming with them what were called the Patriots. It is the opinion of dispassionate people on the spot, that their views might have been effected. But the Democratic party aimed at more. They talked of establishing Tribunes of the people, of annual accounts, of depriving the magistrates at the will of the people &c., of enforcing all this with the arms in the hands of the corps francs, and in some places, as at Heusden, Sprang, &c. began the execution of these projects. The Moderate Aristocrats found it difficult to strain their principles to this pitch. A schism took place between them and the Democrats, and the former have for some time been dropping off from the latter into the scale of the Stadhoulder. This is the fatal coalition which governs without obstacle in Zeeland, Friesland and Guelderland, which constitutes the states of Utrecht at Amersfort, and, with their aid, the plurality in the States general. The States of Holland, Groningen and Overyssel vote as yet in the opposition. But the coalition gains ground in the States of Holland, and has been prevalent in the council of Amsterdam. If it’s progress be not stopped by a little moderation in the Democrats, it will turn the scale decidedly in favor of the Stadhoulder, in the event of their being left to themselves, without foreign interference. If foreign powers interfere, their prospect does not brighten. I see no sure friends to the Patriots but France, while Prussia and England are their assured enemies. Nor is it probable that characters so greedy, so enterprising, as the Emperor and Empress, will be idle during such a struggle. Their views have long shewn which side they would take. That France has engaged to interfere and to support the patriots is beyond doubt. This engagement was entered into during the life of the late king of Prussia, whose eye was principally directed on the Emperor, and whose dispositions towards the Prince of Orange would have permitted him to be clipped a little close. But the present king comes in with warmer dispositions towards the Princess his sister. He has shewn decidedly that he will support her even to the destruction of the balance of Europe, and the disturbance of it’s peace. The king of England has equally decided  to support that house at the risk of plunging his nation into another war. He supplies the Prince with money [at] this moment. A particular remittance of 120,000 guineas is known of. But his ministry is divided. Pitt is against the king’s opinion; the D. of Richmond and the rest of the ministers for it. Or at least such is the belief here. Mr. Adams will have informed you more certainly. This division in the English ministry, with the ill condition of their finances for war, produce a disposition even in the king to try first every pacific measure: and that country and this were labouring jointly to stop the course of hostilities in Holland, to endeavor to effect an accomodation, and were scarcely executing at all the armaments ordered in their ports: when all of a sudden, an inflammatory letter written by the Princess of Orange to the K. of Prussia induces him, without consulting England, without consulting even his own council, to issue orders by himself to his Generals to march 20,000 men to revenge the insult supposed to be offered to his sister. With a pride and egotism planted in the heart of every king, he considers her being stopped in the road as a sufficient cause to sacrifice a hundred or two thousand of his own subjects and as many of his enemies, and to spread fire, sword and desolation over the half of Europe. This hasty measure has embarrassed England, undesirous of war if it can be avoided, yet unwilling to separate from the power who is to render it’s success probable. Still you may be assured that that court is going on in concurrence with this to prevent the extremities if possible, always understood that if the war cannot be prevented, they will enter into it as parties, and in opposition to one another. This event is in my opinion to be deprecated by the friends of France. She never was equal to such a war by land, and such a one by sea; and less so now than in any moment of the present reign. You remember that the nation was in a delirium of joy on the convocation of the Notables, and on the various reformations agreed on between them and the government. The picture of the distress of their finances was indeed frightful, but the intentions to reduce them to order seemed serious. The constitutional reformations have gone on well, but those of expences make little progress. Some of the most obviously useless have indeed been lopped off, but the remainder [is a] heavy mass difficult to be reduced. Despair has seized every mind, and they have past from an extreme of joy to one of discontent. The parliament therefore oppose the registering any new tax, and insist on an assembly of the States-general. The object  of this is to limit expences, and dictate a constitution. The edict for the stamp tax has been the subject of reiterated orders and refusals to register. At length the king has summoned the Parliament to Versailles to hold a bed of justice, in which he will order them in person to register the edict. At the moment of my writing they are gone to Versailles for this purpose. There will yet remain to them to protest against the register as forced, and to issue orders against it’s execution on pain of death. But as the king would have no peaceable mode of opposition left, it remains to be seen whether they will push the matter to this extremity. It is evident I think that the spirit of this country is advancing towards a revolution in their constitution. There are not wanting persons at the helm, friends to the progress of this spirit. The provincial assemblies will be the most probable instrument of effecting it.—Since writing thus far I have received an intimation that it will be agreeable not to press our commercial regulations at this moment, the ministry being too much occupied with the difficulties surrounding them to spare a moment on any subject which will admit of delay. Our business must therefore be suspended for a while. To press it out of season would be to defeat it.—[It would be felt as a vital benefit here could we relieve their finances by paying what we owe. Congress will judge by Mr. Adams’s letters how far the transferring all our debts in this country to Holland is practicable. On the replenishing their treasury with our principal and interest, I should not be afraid to ask concessions in favor of our West India trade. It would produce a great change of opinion as to us and our affairs. In the Assembly des Notables, hard things were said of us. They were induced however, in committing us to writing, to smother their ideas a little. In their votes now gone to be printed, our debt is described in these words. ‘L’article 21. de la recette, formé des interets des creances de sa Majesté sur les Etats Unis de l’Amerique ne peut etre tiré, quant au present que pour Memoire: ces creances, quoiqu’elles paraissent avoir les suretés les plus solides, peuvent neanmoins etre d’un recouvrement long, soit en capitaux, soit peutetre meme en interets, et ne doivent pas par consequence entrer dans le calcul des revenus courants annuellement assurés. Cet article est de 1,600,000.₶’ Above all things it is desireable to hush the foreign officers by paiment. Their wants, the nature of their services, their access to high characters, and connections with them bespeak the reasons for this. I hear also that Mr. Beaumarchais means to make himself heard, if a Memorial which he  sends by an Agent in the present packet is not attended to as he thinks it ought to be. He called on me with it, and desired me to recommend his case to a decision, and to note in my dispatch that it was the first time he had spoken to me on the subject. This is true, it being the first time I ever saw him; but my recommendations would be as displaced as unnecessary. I assured him Congress would do in that business what justice should require and their means enable them to.]—The information sent me by Mr. Montgomery from Alicant, of the death of the Dey of Algiers, was not true. I had expressed my doubt of it in my last, when I communicated it. I send herewith the newspapers to this date, and a remonstrance of the parliament, to shew you in what language the king can be addressed at this day. I have received no journals of Congress since the beginning of Novemb. last and will thank you for them if printed. I have the honor to be with sentiments of the most perfect esteem & respect, Sir Your most obedient & most humble servt.,

Th: Jefferson

P.S. Aug. 7. The parliament were received yesterday very harshly by [the King.] He obliged them to register the two edicts for the Impot terri[torial, and the] Stamp tax. When speaking in my letter of the reiterated orders and refusals to register which passed between the king and parliament I omitted to insert the king’s answer to a deputation of parliament which attended him at Versailles. It may serve to shew the spirit which exists between them. It was in these words, and these only. ‘Je vous ferai savoir mes intentions. Allez-vous-en. Qu’on ferme la porte’’

